Citation Nr: 0111468	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-27 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam War era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 administrative decision 
of the Philadelphia, Pennsylvania, Regional Office and 
Insurance Center (RO&IC) of the Department of Veterans 
Affairs (VA), which determined that the appellant, the 
veteran's sister, was not entitled to the proceeds of the 
veteran's National Service Life Insurance policy.  In May 
2000, a hearing was held before the undersigned, who is the 
Board Member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).


FINDINGS OF FACT

1.  Prior to his death, the veteran named his spouse, C.L.A., 
as the sole principal beneficiary of his National Service 
Life Insurance policy.  Their son, T.J.A., was named as his 
sole contingent beneficiary.  The appellant was not listed 
among the veteran's insurance policy beneficiaries.  

2.  The veteran's spouse, C.L.A., passed away on September 
[redacted], 1995.  

3.  The veteran passed away on December [redacted], 1995.  His son 
and sole contingent beneficiary, T.J.A., was living at the 
time of the veteran's death.  


CONCLUSION OF LAW

The veteran's sister, the appellant, is not the beneficiary 
of his National Service Life Insurance policy.  38 U.S.C.A. 
§ 1917 (West 1991); 38 C.F.R. § 8.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1994, the veteran completed and filed a designation 
of beneficiary form naming his spouse, C.L.A., as the sole 
principal beneficiary of his National Service Life Insurance 
policy, and his son, T.J.A., his sole contingent beneficiary.  
This form was received and recorded by VA during that same 
month, and it is the last such designation of beneficiary 
form of record.  The veteran's spouse and sole principal 
beneficiary, C.L.A., however, passed away on September [redacted], 
1995, thereby predeceasing the veteran.  Thereafter, the 
veteran passed away on December [redacted], 1995.  His son and the 
sole contingent beneficiary, T.J.A., was living at the time 
of the veteran's death.  

Following the veteran's death, the appellant, the veteran's 
sister, filed a claim seeking proceeds from the veteran's 
National Service Life Insurance policy.  She contends that 
prior to his death, the veteran requested that the proceeds 
of his insurance policy be applied to his funeral expenses, 
and as the appellant has assumed responsibility for such 
expenses, she is entitled to a portion of the insurance 
policy proceeds in the amount of those expenses.  While the 
appeal was initially construed to include a claim for a 
portion of the proceeds of the insurance policy beyond the 
amount needed to cover the veteran's funeral expenses, the 
appellant has clarified that she claims no money for herself, 
but only for payment of the funeral expenses.  See July 1996 
substantive appeal, August 1999 written statement; see also 
May 2000 personal hearing testimony.  

The RO&IC issued an April 1996 administrative decision which 
determined that the appellant was not among the beneficiaries 
of the veteran's National Service Life Insurance policy, and 
she responded with a timely notice of disagreement, thereby 
commencing this appeal.  During the May 2000 Travel Board 
hearing, the appellant testified that even though she is not 
among the named beneficiaries of the veteran's insurance 
policy, she should be awarded a portion of the insurance 
proceeds to offset the veteran's funeral expenses for which 
she assumed responsibility (and which apparently remain 
unpaid).  She also stated that the veteran told other family 
members that he wished for his insurance policy proceeds to 
be used for such a purpose.  


Analysis

A National Service Life Insurance (NSLI) policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
Lee v. West, 13 Vet. App. 388 (2000).  The veteran, as the 
insured party, possesses the right to designate the 
beneficiary or beneficiaries of the policy, and at all times 
enjoys the right to change the beneficiary or beneficiaries 
without the consent of such beneficiary or beneficiaries.  38 
U.S.C.A. § 1917 (West 1991); 38 C.F.R. § 8.19 (2000).  

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young v. Derwinski, 2 Vet. App. 59, 61 (1992)).  

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his or her 
intention.  In applying this test, the party claiming the 
insured veteran intended to change the beneficiary of his or 
her NSLI policy has the burden of proof.  Fagan v. West, 13 
Vet. App. 48, 57 (1999).  

Here, no contention is made that the veteran effected a 
beneficiary change in compliance with 38 C.F.R. § 8.19 in 
favor of the appellant.  Indeed, the appellant concedes that 
she is not the beneficiary of the veteran's NSLI policy.  The 
last designation of beneficiary form completed and filed by 
the veteran with the VA in August 1994 named his spouse, 
C.L.A., as the sole principal beneficiary of his NSLI policy, 
and his son, T.J.A. , as the sole contingent beneficiary of 
the policy.  Since C.L.A. predeceased the veteran, T.J.A. 
remains as the sole remaining named beneficiary of the 
veteran's NSLI policy.  

Turning to the question of whether the appellant has proven 
by clear and convincing evidence that the insured veteran 
intended that she should be the beneficiary of his NSLI 
policy, and that he took an overt action reasonably designed 
to effectuate that intent, it is clear that she has not 
carried her burden of proof.  In the present case, even 
assuming the truth of all contentions advanced by the 
appellant, no evidence exists suggesting the veteran 
performed an overt act in order to include the appellant 
among his insurance policy beneficiaries.  The August 1994 
designation of beneficiary form is the sole such form of 
record, and it does not name the appellant among the 
veteran's beneficiaries.  Additionally, the appellant does 
not dispute the authenticity of this document.  She merely 
contends that the veteran intended for a portion of the 
proceeds of his insurance policy to be applied toward his 
burial expenses based on oral statements made by the veteran 
to her and to her daughter within the last few weeks or days 
prior to his death.  While this contention may be true, she 
does not allege that he made any overt act to effectuate that 
stated intention, such as completing a new designation of 
beneficiary form which was not submitted to VA, making some 
other type of writing, or any other similar type of overt 
action.  Consequently, the appellant has not proven by clear 
and convincing evidence that the insured veteran intended 
that she should be the beneficiary of his NSLI policy for 
purposes of paying for his burial expenses.  

Finally, the appellant has not proven the veteran's intent by 
a preponderance of the evidence, as well as proven that he 
did everything reasonably necessary, or at least everything 
he subjectively and reasonably believed was necessary, to 
effectuate his intention to have her named as the beneficiary 
of his NSLI policy for purposes of paying for his burial 
expenses.  Again, as already stated, the appellant does not 
contest the authenticity of the August 1994 designation of 
beneficiary form or that it was the last designation of 
beneficiary form completed or attempted to be completed by 
the veteran.  Rather, she only states that the veteran 
verbally indicated shortly before his death that he wanted 
his burial expenses paid for out of the proceeds of his 
insurance policy.  Assuming this to be true, there is 
absolutely no indication or assertion that the veteran took 
any type of action or attempted action to effectuate a change 
of beneficiary form to accomplish this stated wish.  As a 
consequence, the appellant has not satisfied her burden of 
proof.  

In essence, it is observed that the appellant's contentions 
essentially amount to a claim in equity:  because she has 
assumed responsibility for the payment of the veteran's 
funeral expenses, she should be reimbursed for these expenses 
out of the proceeds of his NSLI policy.  While such a claim 
may be compelling for reasons of fairness and equity, it 
simply is not supported under the law and VA lacks any 
statutory authority to afford the appellant such relief.  
Under the law, the veteran's son, T.J.A., is entitled to all 
of the proceeds of the veteran's NSLI policy, as he was the 
sole living designated beneficiary of record at the time of 
the veteran's death.  38 U.S.C.A. § 1917 (West 1991).  Where 
the law is dispositive of the claim, the claim must be denied 
because of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

In concluding that the appellant is not entitled to any of 
the proceeds of the veteran's NSLI policy because she is not 
one of the named beneficiaries of his policy, it is noted 
that the Board has taken into consideration the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the VCAA eliminated the concept of a well-
grounded claim, redefined the obligations of the VA with 
respect to notification and the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In particular, the VCAA amended 38 U.S.C.A. § 5103(a) to 
require that: 

Upon receipt of a complete or substantially 
complete application, the Secretary shall notify 
the claimant and the claimant's representative, if 
any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate 
which portion of that information and evidence, if 
any, is to be provided by the claimant and which 
portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other 
applicable provision of law, will attempt to obtain 
on behalf of the claimant.  

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the appellant, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The appellant was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to her claim, in the June 1996 
statement of the case (SOC) that was provided to her by the 
RO&IC.  As a consequence, she was made fully aware of what 
was required to substantiate her claim, but no additional 
evidence was thereafter submitted.  

Further, as already discussed above, the appellant does not 
contend that the veteran ever took any type of action to 
change the designation of beneficiary of his NSLI policy in 
her favor.  Rather, he only verbally stated that he wanted 
his burial expenses paid out of the proceeds of his insurance 
policy.  Under these circumstances, there is no type of 
additional evidence that the VA either could have obtained or 
advised the appellant to obtain and submit for purposes of 
helping to substantiate her claim.  The appellant's claim for 
a portion of the veteran's NSLI policy is one made in equity, 
and not in law, and therefore must be denied as a matter of 
law.  While the appellant is to be commended for voluntarily 
assuming the responsibility to pay for her brother's funeral 
expenses following his tragic death, she is not entitled to 
any of the proceeds of his insurance policy to reimburse her 
for those expenses.  

ORDER

As the appellant is not among the beneficiaries of the 
veteran's National Service Life Insurance policy, her claim 
must be denied.  




		
	RICHARD C. THRASHER
Acting Board Member
Board of Veterans' Appeals




 

